Citation Nr: 9933378	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  96-31 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for anxiety neurosis with 
depressive features and post-traumatic stress disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

INTRODUCTION

The veteran had active service from November 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran appeared at a personal 
hearing before a Hearing Officer at the RO in June 1997.


FINDINGS OF FACT

1.  Sufficient evidence is contained in the claims file to 
render an equitable decision on this appeal.

2.  The veteran's post-traumatic stress disorder is 
manifested by chronic sleep disturbances, nightmares of 
combat at least one to two times per week, anxiety, 
depression, irritability, intrusive recollections of combat 
one to two times per week, an exaggerated startle response, 
occasional flashbacks of combat experiences, an exaggerated 
startle response triggered by such things as fireworks, the 
smell of burning hair, loud sounds, and airplanes, isolative 
behavior, avoidance behavior, diminished interest in 
activities, feelings of detachment and estrangement from 
other people, observable hyperarousal and lability when 
recalling combat experiences, some difficulty with 
concentration, limited insight, use of anti-depressant 
medication, and Global Assessment of Functioning (GAF) scores 
in the past two years ranging from 40 to 50.
 

CONCLUSION OF LAW

The criteria for a 50 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in order 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107. 

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994), 
but see Fenderson v. West, 12 Vet.App. 119 (1999).  Further, 
in accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, and 
the case of Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
all evidence of record pertaining to the history of the 
disability in question has been reviewed.  38 C.F.R. §§ 4.1, 
4.2, 4.41, and 4.42 (1999).  Nothing in the historical record 
suggests that the current evidence of record is not adequate 
for rating purposes.  Thus, the Board will only briefly 
address the past history of the disability at issue, while 
emphasizing the present level of symptomatology. 

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders.  61 Fed. Reg. 52,695-52,702 
(1996), amending 38 C.F.R. Part 4.  Since the veteran's 
appeal was pending at the time that the rating criteria were 
changed, he is entitled to have applied whichever set of 
regulations provide him with the higher rating.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); Dudnick v. Brown, 10 
Vet.App. 79 (1997); Rhodan v. West, 12 Vet.App. 55 (1998).  

The veteran's psychiatric disability is currently evaluated 
as 30 percent disabling, under Diagnostic Code 9400-9411, 
effective from December 20, 1972.

Under the former criteria, a 30 percent evaluation may be 
assigned when a veteran's psychiatric symptoms result in 
definite impairment in the ability to establish or maintain 
wholesome relationships with people, and result in such a 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

A 50 percent evaluation may be assigned, under the former 
criteria, when the symptoms result in considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and result in such a 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  

The former criteria for a 70 percent evaluation contemplate 
that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment. 

The former rating criteria for psychiatric disabilities also 
state that a 100 percent disability evaluation is in order 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms would exist bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
rendering the veteran demonstrably unable to obtain or retain 
employment.

Further, demonstrable unemployability, one of the criteria 
for a 100 percent evaluation, has been found to be an 
independent basis for the award of that evaluation.  
38 C.F.R. Part 4, Diagnostic Code 9400-9411 (1996); Johnson 
v. Brown, 7 Vet.App. 95 (1995).

A 30 percent evaluation may be assigned under the current 
criteria when the veteran's mental disorder results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation may be assigned under the current 
criteria when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Under the current rating criteria, a 70 percent evaluation is 
in order when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The current criteria provide that mental disorders resulting 
in total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
will be assigned a 100 percent disability rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400-9411.

As noted above, while the veteran's appeal was pending, the 
formula for evaluating psychiatric disabilities changed, as 
described above.  Both standards have been considered by the 
RO in evaluating the veteran's disability.  The Board will 
consider both formulas and, to the extent that there may be a 
difference in outcome depending on which formula is used, the 
Board will apply the formula that results in the higher 
disability rating for the veteran.

The veteran's service medical records show that he served 
with the 4th Marine Division and participated in the first 
assault wave at Iwo Jima during World War II.  He was in 
combat situations for nine days and was one of the 
approximately six people left alive from his platoon of 64 
men at the end of that time.  Among the many deaths he 
witnessed at Iwo Jima was that of his best friend.  He was 
relieved from combat duty after a shell exploded in or near 
his foxhole, killing two of his friends and causing him to 
develop combat fatigue and temporary amnesia.  The veteran 
was hospitalized for combat fatigue and subsequently given a 
medical discharge from the Marines for what was termed 
psychoneurosis, anxiety.

By rating decision in August 1945, service connection was 
granted for psychoneurosis, anxiety state, and a 50 percent 
disability rating was assigned effective from July 18, 1945, 
the day after his separation from service.

The report of his October 1947 VA examination noted that he 
had had six different jobs from August 1945 to August 1946 
and that he was unable to hold a job due to his fatigue, 
anxiety, and forgetfulness.  He reported having dreams of 
battle.  The examiner observed that the veteran was restless, 
unable to keep still, and was tense and irritable.  The 
examiner stated that the veteran was not making a social 
adjustment and that his work adjustment was poor.

The report of the veteran's July 1948 VA Social Service 
Survey noted that the veteran was awakened continuously by 
severe battle dreams.  It further noted that after his 
discharge from service, the veteran worked as a truck driver 
but had trouble remembering orders and where he was to make 
deliveries.

By rating decision in February 1948, the rating for the 
veteran's psychiatric disability was reduced to 30 percent, 
effective from April 11, 1948.

The veteran was afforded another VA examination in January 
1949.  The report of that examination noted that the veteran 
had tremors in his hands and sweaty palms, many somatic 
complaints, and impaired judgment.  The diagnosis was 
psychoneurosis, anxiety type, moderately severe.

By rating decision in February 1949, the rating for the 
veteran's psychiatric disability was reduced again, to 10 
percent, effective from April 9, 1949.

The report of the veteran's March 1960 VA examination noted 
that he presented with complaints of nervousness, sleep 
disturbances, a feeling that his stomach was tight or 
quivering, poor appetite, chronic combat nightmares producing 
acute anxiety states, and headaches, inter alia.  The 
examiner observed that the veteran appeared emotionally cool, 
indifferent, and somewhat apathetic and resigned.  He further 
observed that the veteran was somewhat reluctant to talk 
about his combat activities. 

The claims file contains a statement from J. M Whittenberg, 
M.D., of Chester, Illinois, dated in December 1972.  Dr. 
Whittenberg indicated that during his examination of the 
veteran, he appeared anxious with mild shakiness and 
perspiration.  

In March 1973, the rating for the veteran's psychiatric 
disability was increased to 30 percent, effective from 
December 20, 1972.

The report of the veteran's January 1973 VA examination noted 
that he was tense and anxious with a depressive affect.  The 
examiner observed that the veteran was restless and fidgety, 
with tremulous psychomotor activity.  It was noted that the 
veteran had increased irritability and had a hard time 
controlling his temper except by withdrawing from family 
members.  It was further noted that his motivation and 
interest levels had deteriorated.  His insight was found to 
be limited.  The diagnosis was chronic psychoneurosis anxiety 
reaction with depressive features, moderately severe.

The report of the veteran's July 1977 VA examination noted 
that he complained he had only worked 35 days out of a 
possible 120 days due to problems with his nerves.  He 
reported that he had had a different employer for each of the 
12 previous years, and that he was moody and preferred not to 
communicate with other people.  He stated that he preferred 
to be alone.  The examiner observed that the veteran was 
neatly dressed, quiet and cooperative.  His emotional tone 
was very low and his affect depressive, reflecting loss of 
confidence and motivation.  It was noted that the veteran 
felt he had made only a borderline occupational adjustment 
and that he never knew when he would be fired. 

The report of the veteran's February 1978 VA examination 
noted that he had a long history of use of Valium to sleep, 
irritability, and difficulty with interpersonal 
relationships.  The veteran reported that he had an 
exaggerated startle reaction when around crowds.  The veteran 
asserted that his nervousness caused him to develop a skin 
rash.  The veteran's spouse reported that he was antisocial 
and uninterested in other people.  The examiner noted that 
the veteran was treated on a monthly basis by a psychiatrist.  
The veteran's affect was found to be definitely depressed.  
He was anxious, tense and lethargic, with a very low 
emotional tone, and limited insight.  

The claims file contains a psychiatric report from Clarence 
E. Boyd, M.D., of Carbondale, Illinois, dated in June 1979.  
Dr. Boyd noted that the veteran's nervous condition was 
especially bothersome when he was not working, and that he 
was anxious and tense.  The veteran's spouse reported to Dr. 
Boyd that the veteran was moody and sometimes would not say a 
word all day long.  Dr. Boyd opined that the veteran's 
anxiety neurosis was of moderately severe degree and 
interfered with his employability and his ability to relate 
and communicate with others.  Dr. Boyd further opined that 
the veteran's disorder was permanent and was expected to 
worsen over time.

In an appeal form filed in August 1979, relating to a former 
claim, the veteran stated that he missed a lot of work due to 
his nervous disorder and that he kept his feelings to 
himself, being unable to tell others how he felt.

In February 1980, the Board issued a decision affirming the 
assignment of a 30 percent rating for the veteran's 
psychiatric disability.  At that time, the Board noted that 
the veteran's disability was characterized by physicians as 
moderately severe, and indicated that such a characterization 
was comparable to the term "considerable" as contained in 
the criteria for a 30 percent disability rating in effect at 
that time.

In April 1996, the veteran filed his current claim for an 
increased rating.  In May 1996, he submitted a statement in 
support of his claim in which he explained that he had been 
exposed to combat stressors as a member of the 4th Marine 
Division, 23rd Marines, Baker Company, which landed in the 
first assault wave on Yellow Beach at Iwo Jima.

The report of the veteran's May 1996 VA examination noted 
that he was appropriately dressed, well oriented, friendly, 
cooperative and relevant.  His affect was appropriate 
although he became anxious, restless and tearful when 
discussing his combat stressors.  His judgment was good and 
his intellect intact, although his insight was limited in 
that he did not seem to understand the nature of his 
psychiatric disability.  The veteran reported that he avoided 
talking with other veterans or attending fireworks displays.  
He further reported that he experienced sweating, shaking and 
an increased heart rate when exposed to such stimuli as loud 
sounds, the smell of burning hair, airplanes, and 4th of July 
fireworks.  He stated that he was retired but that while he 
was employed he struggled with a lot of anger.  He reported 
that he had nightmares of combat.  The Axis I diagnosis was 
post-traumatic stress disorder.  The examiner stated that the 
veteran appeared to have a long history of post-traumatic 
stress disorder although it was not clear that it interfered 
with his ability to work.  The examiner noted that the 
veteran had numerous medical disorders, including status-post 
prostate cancer surgery, glaucoma, cataracts, and leukemia.

In June 1996, the RO denied the veteran's claim for an 
increased rating, and added post-traumatic stress disorder to 
the veteran's service-connected psychiatric disorder.  The 
veteran filed a notice of disagreement and appealed to the 
Board.

In his substantive appeal form, filed in August 1996, the 
veteran stated that he was fired, or quit, on numerous 
occasions when he was still employed because of his inability 
to cope with other people.  

The claims file contains reports of the veteran's VA 
outpatient treatment during the period from November 1996 to 
July 1997.  In March 1997, he complained of depression, 
insomnia and intrusive recollections.  It was noted that the 
veteran exhibited avoidance behavior, and evidenced 
observable hyperarousal when prompted to discuss his combat 
experiences.  It was further noted that the veteran used 
prescribed psychotropic medication for relief of his 
psychiatric symptoms.  The diagnosis was chronic post-
traumatic stress disorder, and a GAF score of 40 was 
assigned.  (Cf. 38 C.F.R. § 4.125 (examinations are to 
conform to the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition [DSM-IV]). 

The Board notes that DSM-IV provides for a multiaxial 
assessment on five axes in order to plan treatment and 
predict outcome.   The GAF scores in DSM-IV range from 0 to 
100, and the higher the score, the better the functioning.  
Under the Diagnostic Criteria from DSM-IV, a GAF score of 
from 31 to 40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up on younger 
children, is defiant at home, and is failing at school).

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in June 1997.  He testified that he had 
nightmares most of the time, and that in the past he had had 
a lot of different jobs and did better when working on his 
own.  He reported that he lived in the country alone, and 
that he tried to eat lunch out each day if he could.  He 
stated that he did not like to go to the local VFW (Veterans 
of Foreign Wars of the United States) post because the other 
veterans there wanted to discuss their war experiences and he 
did not want to talk about his experiences on Iwo Jima.  He 
stated that of the 64 men in his platoon with the machine gun 
squad, there were no more than about six men left after the 
first day or so on Iwo Jima.  He reported that after his 
separation from service he worked as a truck driver for 
various employers for 22 years, and then spent about 20 years 
working as an equipment operator on a rig by himself.  It was 
noted that the veteran was crying during the hearing when 
discussing his experiences on Iwo Jima.

The claims file contains a letter from John R. Beck, M.D., of 
Chester, Illinois, dated in June 1998.  Dr. Beck stated that 
he was treating the veteran for disorders including an 
affective disorder and chronic anxiety.  Amitriptyline was 
prescribed.
   
The veteran was afforded another VA examination, and a VA 
Social Survey, in July 1998.  He presented with complaints of 
continued sleep disturbances about three times per week with 
nightmares of combat at least one to two times per week, and 
intrusive recollections at least one to two times per week.  
He reported having an exaggerated startle response, and 
occasional flashbacks.  He stated that he had a few friends 
with whom he had recently started playing cards.  He further 
stated that he avoided talking about his war experiences 
because when he did so, he would get increasingly nervous and 
have crying spells.  He reported that his nightmares were 
often of people chasing him and trying to "get" him.  The 
examiner noted that the veteran was oriented times three, 
neatly dressed, logical, coherent, spontaneous and pleasant.  
The veteran cried profusely when he started to talk about his 
war experiences and asked that he not be forced to talk about 
them.  The examiner found that the veteran's memory appeared 
to be good, and his abstraction, judgment and insight fair.  
There was no evidence of delusions or hallucinations.  The 
veteran had symptoms of avoidance behavior, diminished 
interest in activities, and feelings of detachment or 
estrangement from others.  He exhibited persistent symptoms 
of increased arousal, some difficulty concentrating, and an 
exaggerated startle response.  The Axis I diagnosis was post-
traumatic stress disorder, anxiety disorder with depression.  
A GAF score of 50 was assigned based on decreased social 
interaction, occupational involvement and general psychiatric 
symptoms.

The Board notes that under the Diagnostic Criteria from DSM-
IV, a GAF score of from 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

Upon consideration of all the evidence of record, the Board 
finds that the veteran's symptomatology meets the former 
rating criteria for a 50 percent evaluation for his 
psychiatric disability.  His symptoms appear to result in 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
and, were he still seeking employment, would likely result in 
such a reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  Diagnostic Code 9411 (1996).

Further, the Board finds that the veteran's symptoms 
approximate the current criteria for a 50 percent disability 
rating for his psychiatric disability since he has 
demonstrated disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  Diagnostic Code 9411 (1999). 

Thus, the Board has concluded that the veteran's symptoms 
meet or approximate the criteria for a 50 percent disability 
rating under both the former and current rating criteria.  
38 C.F.R. §§ 4.7, 4.130, Code 9411.  

However, the Board notes that the veteran does not exhibit 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech which is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently and appropriately, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  Thus, the Board concludes that the 
veteran's symptomatology would not meet or approximate the 
criteria for a 70 percent disability rating under the current 
criteria.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(1999).

Further, the Board finds that as the veteran is able to 
maintain some social relationships and that he was, until his 
retirement, generally able to retain gainful employment, his 
psychoneurotic symptoms do not severely impair his ability to 
establish or maintain social relationships and employment.  
Thus, they do not meet or approximate the criteria for a 70 
percent disability evaluation under the former set of rating 
criteria.  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).

Therefore, giving the veteran the benefit of the doubt as 
required under 38 U.S.C.A. § 5107, and also resolving the 
requirement that the veteran be assigned the higher rating if 
there is a question of which of two ratings apply, 38 C.F.R. 
§ 4.7, (in this case the 30 and 50 percent criteria) the 
Board finds that a 50 percent disability rating should be 
assigned for the veteran's anxiety neurosis with depressive 
features and post-traumatic stress disorder.
 
In reaching its decision, the Board considered the complete 
history of the disability in question as well as current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.16 (1999). 


ORDER

Entitlement to a disability rating of 50 percent for anxiety 
neurosis, with depressive features and post-traumatic stress 
disorder, is granted, subject to the laws and regulations 
concerning the payment of monetary benefits. 


		
      TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

